Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-15-00400-CR

                                           Rene GUERRERO,
                                                Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                      From the 144th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2015CR3173
                            Honorable Lorina I. Rummel, Judge Presiding

PER CURIAM

Sitting:           Patricia O. Alvarez, Justice
                   Luz Elena D. Chapa, Justice
                   Jason Pulliam, Justice

Delivered and Filed: August 5, 2015

DISMISSED

           The trial court’s certification in this appeal states that “this criminal case is a plea-bargain

case, and the defendant has NO right of appeal.” The clerk’s record contains a written plea bargain,

and the punishment assessed did not exceed the punishment recommended by the prosecutor and

agreed to by the defendant; therefore, the trial court’s certification accurately reflects that the

underlying case is a plea-bargain case. See TEX. R. APP. P. 25.2(a)(2).
                                                                                    04-15-00400-CR


       Under Rule 25.2(d), this “appeal must be dismissed if a certification that shows the

defendant has a right of appeal has not been made part of the record under these rules.” Id. R.

25.2(d).

       On July 21, 2015, we notified Appellant that this appeal would be dismissed under Rule

25.2(d) unless an amended trial court certification showing that Appellant has the right of appeal

was made part of the appellate record by August 20, 2015. See id. R. 25.2(d), 37.1; see also Dears

v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005); Daniels v. State, 110 S.W.3d 174, 176

(Tex. App.—San Antonio 2003, no pet.).

       On July 27, 2015, Appellant’s court-appointed counsel from the Bexar County Appellate

Public Defender’s Office filed a response stating that he had reviewed the record, and he could

“find no right of appeal for Appellant.” He concluded that this court “has no choice but to dismiss

the appeal.”

       Given the record and Appellant’s response, Rule 25.2(d) requires this court to dismiss this

appeal. Accordingly, this appeal is dismissed.


                                                  PER CURIAM

DO NOT PUBLISH




                                                 -2-